Title: [January 1785]
From: Adams, John Quincy
To: 



      
       Dedication
      
      
      
       Paris J. Q. Adams: August: 20th. 1783.
       
        Vitanda est improba Syren, Desidia.
       
      
      
       
        
   
   Horace, Opera, London, 1744, p. 149 (inscribed “J.Q. Adams, Paris, March 15, 1785,” in MQA), Bk. II, Satire III, lines 14–15: “You must shun the wicked Siren Sloth the quotation continues or be content to drop whatever honour you have gained in nobler hours” (Horace, Satires, Epistles and Ars Poetica, transl. FaircloughHorace: Satires, Epistles and Ars Poetica with an English Translation, by H. Rushton Fairclough, Cambridge, 1947., p. 153). These two lines appear on the second leaf, between the titlepage and first page of Diary entries.


       
      
     